Citation Nr: 1804060	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-27 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness or environmental hazards.  



REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Fiancée


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel

INTRODUCTION

The Veteran had reserve service from September 2000 to November 2000, and active service from January 2003 to May 2004 and from April 2009 to May 2010 in the Southwest Asia Theater of Operations. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board video hearing in February 2017. A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes the Veteran underwent two VA examinations in June 2013. However, the examinations addressed separate issues, and did not address the Veteran's skin rashes and abscess/boils. See generally, 6/20/2013, VA Examination; 6/27/2013, VA Examination. He was scheduled for a separate VA examination in August 2013 for his skin disability, but was unable to attend due a family emergency. See 8/27/2013, VA 21-0820. A Gulf War General Medical Examination Disability Benefits Questionnaire was completed on August 29, 2013, but the examiner only reviewed the C-File and failure to address pertinent aspects of the Veteran's medical history. As such, the Board finds it inadequate. See 09/13/2013, LCM - C&P Exam. 

The Veteran's service treatment records (STR) contain evidence of skin disorders or problems. He indicated in his January 2003 Pre-Deployment Health Assessment that he was unsure if he had skin problems, to include: psoriasis, burns, impetigo, uncontrolled acne, shingles, chickenpox, or other skin conditions. 10/04/2013, STR - Medical C, at p. 49. However, post-deployment, the Veteran stated that he did not develop nor have symptoms related to skin diseases or rashes. Id. at p. 3233. Additionally in the Veteran's STR, it was recorded that on May 1, 2009, he was suffering benign skin neoplasms (subcutaneous lipoma), along with pseudofolliculitis barbae. 10/4/2013, STR - Medical A, at p. 7, 24. 

The Veteran's medical records also document a history of skin problems. He had a lipoma at an unspecified site that was reported on June 8, 2010. 4/12/2017, CAPRI, at p. 2. Additionally, he had cellulitis and abscesses in unspecified sites on October 18, 2011, which were later noted to be inactive on or prior to June 24, 2016. Id. at p. 4. Furthermore, in 2011, the Veteran had abscesses on his upper extremities, and there was no cause identified for his boil (abscess). See 4/12/2017, MTR B, at p. 1, 17, 20. Records from October 2011 documented abscesses on the Veteran's stomach, which were potentially caused by or related to methicillin-resistant staphylococcus aureus (MRSA). 4/12/2017, MTR A, at p. 3, 4. On July 16, 2013, the Veteran's individual sick slip noted a rash. 6/13/2017, MTR - Government, at p. 1. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination. The claims file must be made available to the examiner for review. The examiner is to take a detailed medical history of the Veteran, specifically regarding his rashes, boils, subcutaneous lipomas, and any other skin problems or complaints. As appropriate, the examiner is to conduct diagnostic testing necessary to rule out diagnoses of medically explained illnesses giving rise to the Veteran's symptoms. 

A) For any medically explained illness identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) the disability arose in service or is otherwise related to the Veteran's service in Southwest Asia, to include any hazardous environmental exposure. The examiner is to provide a comprehensive rationale for all opinions expressed. 

B) If there is no diagnosed disability that the Veteran's symptoms and complaints can be attributed to, the examiner should observe whether there are objective signs and symptoms of his complaints. If there are objective signs and symptoms present, the examiner should indicate whether such represent an undiagnosed illness related to the Veteran's service in Southwest Asia, such as a medically unexplained chronic multisymptom illness. The examiner is to provide a comprehensive rationale for the opinions expressed. 

If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

2. Following the above-indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


